Citation Nr: 1823057	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  07-37 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from October 24, 1978 to December 8, 1978. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for paranoid schizophrenia, including alcohol addiction. 

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO. 

In February 2011, the Board reopened the Veteran's claim and remanded the merits for development of the record.  

In May 2016, the Board denied the claim, which was characterized as noted on the title page of this decision consistent with controlling law.  Thereafter, the Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2017 Memorandum Decision, the Court vacated the Board's May 2016 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Consistent with the Memorandum Decision, this claim must be returned to the AOJ to obtain medical examination with opinion and to request other evidence from the Veteran.  

The vacated 2016 Board decision found that the Veteran's acquired psychiatric disorder existed prior to entrance onto active service, the presumption of soundness had been rebutted, and an acquired psychiatric disorder was not aggravated by the Veteran's service.  See 38 U.S.C. §§ 1111, 1131; see also 38 C.F.R. § 3.304(b).  The Court in July 2017 found the Board provided inadequate reasons or bases for its analysis of the aggravation prong of the presumption of soundness.  Although the Board initially identified the proper "clear-and-unmistakable-evidence" standard for assessing whether the Veteran's preexisting psychiatric disorder was not aggravated by service, the Court found it unclear whether the Board actually applied that standard, as it merely listed the conflicting evidence of record and concluded that a July 2014 VA examiner's opinion as to aggravation was "of greater probative value."  The Board thus provided inadequate reasons or bases for finding the Veteran's preexisting psychiatric disorder was not aggravated by service.  The Court ordered that the Board engage in additional fact finding and evaluation on this matter.  

The Court also emphasized that even if the record does not contain clear and unmistakable evidence that a preexisting psychiatric disorder was not aggravated by service, the unrebutted presumption of soundness would not necessarily result in a grant of service connection because the Veteran would still need to establish that his current psychiatric disorder is related to service, a matter that the Court declared "not clear from the current record."

Consistent with the Court's directives as to fact finding, the Board now reviews the record and weighs all the evidence in its current form.  Upon so doing, and in weighing both the 2014 VA opinion and the earlier contrary evidence, the Board finds that the record does not contain what can be deemed clear and unmistakable evidence that a preexisting psychiatric disorder was not aggravated by service.  Thus, the presumption of soundness is unrebutted.  However, as noted by the Court, the matter of whether any current psychiatric disorder is related to service is unclear on the present record.  Under the circumstances, the Board finds that a medical examination with opinion should be obtained to allow for evaluation of this matter.  Also, the Veteran should be contacted and asked to provide information in support of the theory that any current psychiatric disorder is related to service.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide any information in support of the theory that any current acquired psychiatric disorder is related to service.  

2.  Then, arrange for the Veteran to undergo a VA psychiatric examination by an appropriate examiner.  The entire claims file, including the Memorandum Decision and this remand, must be made available to the examiner.  The report of the examination should include a discussion of the Veteran's documented mental health history and assertions and all clinical findings should be reported in detail.  The examiner should respond to the following:

a.  Please identify any acquired psychiatric disorder, to include schizophrenia and schizoaffective disorder, present during the pendency of this claim.  

b.  For each diagnosed acquired psychiatric disorder, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder is related to or had its onset in active duty?

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his attorney-representative should be furnished a supplemental statement of the case.  The Veteran and his attorney- representative should be afforded the applicable time period in which to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




